Title: Albert Gallatin to James Madison, 5 June 1827
From: Gallatin, Albert
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    London
                                
                                5th June 1827
                            
                        
                        Your letters of March 20th & April 9th have been duly received, and although my enquiries are not
                            terminated, I will no longer delay the answer, which it may be desirable for you to receive before the 20th of July.
                        I have extended the enquiry to every accessible quarter; Mr Lawrence the Secy. of the Legation has also been
                            actively employed, and the concourse of candidates for Professorships in the new University of London afforded favorable
                            opportunities of discovering learned men seeking for employment. We have nevertheless been as yet, altogether
                            unsuccessful. Two applications have only been made and though in behalf of worthy men, the applicants were not of that
                            standing and reputation which would justify bringing them to America from a foreign Country. There are several
                            difficulties in the way; the uncertainty of the salary, 1000 dollars only being secured & the amount of probable
                            fees not known; the uncertainty whether the vacancy shall be for the chair of Mathematics or of Natural Philosophy; want
                            of knowledge as to the sciences assigned by the University to each chair, whether the last is confined to Experimental
                            Philosophy, and to which chair Physico-Mathematical sciences are assigned. But were explanations given sufficient to
                            remove those objections, I much doubt whether you can find here a competent person, and whether, particularly as relates
                            to the Mathematical chair, you have not at least an equal chance in the United States. Great Mathematicians are but few in
                            England; and they are either advantageously provided for, or altogether unwilling to change their place of residence. The
                            modern or analytical mode of teaching, as applied even to elementary branches, is but of recent introduction here.
                            Cambridge, with the assistance of a new analytical Society, furnishes the best men; but they also are not numerous and
                            have a good chance of employment at home. Particular circumstances might induce some one competent to accept: but of this
                            there is but a slender probability. If the school of West Point is, as I have reason to believe, entitled to the
                            reputation it now enjoys, you should find, amongst those who have been brought up there, some fully competent for the
                            task. I am able to say that I had whilst at Paris successively two elèves of the Polytechnical school, as teachers of
                            Mathematics to my younger son, and that abler men and better teachers could not be desired. I had two because the first
                            was appointed and continues to be Professor at Bruges. I am assured that West point ranks as a school next to the
                            Polytechnical. You have better means of information in that respect than I can have. New men have arisen within the last
                            twelve years whom I do not know. In my time the three first Mathematicians of America were Bowditch, indisputably the
                            first, Adrain & Hasler. Of the scientific acquirements of Hasler there can be no doubt, and, as a practical man,
                            in the knowledge and use of instruments particularly as applicable to geodesical operations, he has no superior. Of his
                            qualifications as a teacher I know nothing; but this might be easily ascertained at West Point and Schenectady. His having
                            quarrelled with almost every officer of Govt. with whom he has been associated proves at least that he has been deficient
                            in wisdom. I do not know that he has differed with men of science. He is a most prolix, incessant and fatiguing talker:
                            that is his greatest fault within my own knowledge. He is an upright, meritorious man, extremely poor and much to be
                            pitied. Mr Adrain, originally a mechanic, is a self taught man of great merit. He was Professor at the Columbia College
                            N. York, and, as I am informed, an excellent teacher of Mathematics, a very indifferent one of Natural Philosophy. I am
                            told that he resigned and has returned to New Brunswick where he has but a small compensation, because that place was more
                            congenial than N. York to the habits of his wife, a worthy woman but brought up in an humble sphere.
                        I will not fail to pursue my enquiries here though with very little hopes of success.
                        I am indeed, we are all much gratified in this opportunity of being recalled to your rememberance. It had
                            been our intention, had I not unfortunately been so silly as to accept this mission, to have paid you a visit last summer.
                            We hope to be soon able to return home and to realize this plan. You know that I am an execrable correspondent, rather no
                            correspondent at all; but you are indulgent and know the unalterable ties of respect and affection which attach me to you.
                            Mrs Gallatin begs to be <now> affectionately remembered to Mrs Madison, and I remain ever Dear sir Your obedient and faithful
                            Servant
                        
                            
                                Albert Gallatin
                            
                        
                    